Title: From Benjamin Franklin to Madame Brillon, 11 January 1781
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


ce Jeudi 11 Janr. 81
J’ai été bien faché que les Affaires m’avoient empeché de voir ma trés chere fille hier au soir: Je me dedomagerai aujourdhui à cinq heures, car je me trouve toujours heureux quand je suis avec elle, jouissant de sa douce Societé, la voyant & l’entendant parler. C’est une espece de folie de dire cela; parceque c’est inutile, les Actions parlant plus fortement que les paroles; & mon toujours aimable Amie scait bien, que pendant quatres longues Années je n’ai pas obmis de me rendre chez elle au moins deux soirées par semaine; s’il etoit possible de la voir; une Constance qui me paroit meriter des faveurs qu’elle n’a jamais pû obtenir. Mais il faut faire des folies, quand on aime à la folie.
